Montgomery, J.
This is an action of ejectment. The plaintiff recovered by direction of the court, and defendants bring error.
In September, 1863, Filer & Smith were the owners of lot 6, section 1, town 21 N., range 17 W., and platted a portion of the same as an addition to the village of Manistee. Upon the recorded plat, all the portion adjoining *364the river, consisting of a continuous parcel east, north, and west of the lots and blocks, was marked as reserved, the other boundary of the reserve being Manistee river. In 18C8, the title to this reserve had been vested in M. S. Tyson & Oo., and they platted a portion of the same. The plat is as follows:



The surveyor’s certificate, which was confirmed in the dedication by the owners, was as follows:
“This is to certify that I have been employed by Mark S. Tyson, George W. Robinson, and Richard G. Peters, under the ^ title of M. S. Tyson & Go., to survey and lay out into village lots a portion of lot number six, section number one, in township number twenty-one north, of range number seventeen west, and known also as that: part of the reservation of Filer & Smith’s addition to the village of Manistee lying contiguous to, and immediately north and west of, block number one in said Filer & Smith’s addition; that I have laid out a street to the north *365and west of said block number one, and nine lots, as appears by the plat here represented, which is a correct plan of the said survey.”
The locus in quo is that portion of the land marked “Slab Dock,” abutting on the lots 1,' 2, and 3, and lying, between them and Manistee river. Both parties derive title from the platters. If the platted lots run to the river, the legal title is in the defendants. If the lots only extend to the slab dock, the legal title is in the plaintiff.
It appears from the evidence that the so-called slab dock consisted of slabs, the product of the mill of M. S. Tyson & Co., with the ends resting on the shore and extending out into the river. Mr. Peters, a witness for Ihe plaintiff, testified:
“The slabs were piled in just as they came from the saw, — broken pieces and all. The ends of the pieces were laid in the bank, just enough to hold them, and the balance extended ouit into tbe river. * * * There was a low slab dock extending from the mill clear down across-' this property. Near this property, I don’t think it was very much above the water.”
“George A. Ford, a witness for the defendants, testified:
“There was no slab dock there before Smith bought [August 15,1868, after the platting]. Nothing but what slabs were dumped there and burned up.”
Another witness testified that the slab dock extended-only part way across these lots, and he completed it in 1870.
It further appears that the meander line was substantially coincident with the south line of the slab dock, a§ marked at the east side of the plat. But the lot lines, as marked in feet, carried the lots past the meander line,, and, in some places on the plat, to. within four or five feet of the river side of the slab dock, although the shaded portion on the plat does, not indicate this irregularity ~ so that it is apparent that the shading for the slab dock *366was to some extent arbitrary, and did not conform to any actual existing structure on the ground. There was testimony that opposite the lots in question there was high land for a greater distance from the street than that marked on the plat to indicate the lot lines. In other words, if the plaintiff’s contention be true, — that the slab dock is a monument, — a portion of that strip marked on the plat is not a slab dock, but solid land.
The question of the intention of the platters is not altogether clear. So far as any practical construction of the parties can be of aid, it. favors the contention of defendants, for it appears that the defendants and their grantors have for many years, at intervals, treated the land as part of the platted lots, and this without any protest from those through whom plaintiff derives title. This fact is not without its significance. Turner v. Holland, 65 Mich. 465; Watson v. Peters, 26 Mich. 517.
No case has been cited, nor have we found any, which can be said to rule'this case. There are, however, certain rules which may be of aid in determining the question. The tendency of the decisions is to turn every doubt upon expressions which fix the boundary next the river in favor of a contact with the water. Ang. Water Courses, § 23; Butler v. Railroad Co., 85 Mich. 246. In this class of cases the rule also obtains that grants must be construed most strongly against the grantor. Butler v. Railroad Co., supra- Monuments usually control courses and ‘ distances. Gilman v. Riopelle, 18 Mich. 145; Turner v. Holland, 65 Mich. 453. Applying these rules, we find that the dedication carried the lines past the meander line, and'to the slab dock, which was the only monument, except the river. This slab dock was, in large part, submerged. There is nothing in the nature of a reservation in the certificate of survey or the dedication. If the line of the lots, as marked in feet, measures defendants’ holding, it comes into the slab dock as marked on the plat, and in other portions of the plat this is still more marked. Another fact which indicates that there was no intention *367to reserve this strip is that 'no way to it was reserved, the only access to it being from the river, or from other pieces of land not platted. For independent use as a dock, it would apparently be valueless. It could only be used either in connection with the platted lots, or with reserved strips to the east and west, which would leave a dock 450 feet in length accessible only at the ends, and in some places consisting of but a very narrow strip. Upon full consideration, we are of the opinion that it was not intended to reserve from the dedication the slab dock, but that it was so designated in the plat as showing its adaptation to use in connection with the lots, and was considered and treated as part of the stream.
In this view, it becomes unnecessary to discuss the other questions raised.
The judgment will be reversed, with costs, and a new trial ordered.
The other Justices concurred.